DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David S. Nay on December 10, 2021.
Claims
The claim set filed October 07, 2021 has been amended as follows:
1. (Currently Amended) An article of footwear having a heel region, a midfoot region, and a forefoot region, the article of footwear comprising: 
an upper having an internal volume adapted to receive a foot of a wearer; 
a sole structure secured to an underside of the upper, the sole structure including: 
a midsole formed from a polymeric foam material;
a ground contacting outsole surface; and 
a cushioning system disposed between the midsole and the ground contacting outsole surface, the cushioning system including: 
a non-foamed polymeric plate that has a cantilever fold at a posterior end and extends integrally connected upper plate and a lower plate that are provided in a transversely spaced relationship, wherein the joint region is provided within or posterior to the heel region, and wherein each of the 
a midfoot fluid-filled chamber provided between the upper plate and the lower plate within the midfoot region, the midfoot fluid-filled chamber comprising at least a first polymeric barrier fused with a second polymeric barrier to define a internal void therebetween, and wherein the midfoot fluid- filled chamber is adhered to at least one of the upper plate and the lower plate;
and
a forefoot fluid-filled chamber provided between the upper plate and the lower plate within the forefoot region, the forefoot fluid-filled chamber comprising at least a first polymeric barrier fused with a second polymeric barrier to define a internal void therebetween, and wherein the forefoot fluid-filled chamber is adhered to at least one of the upper plate and the lower plate.  
8. (Currently Amended) A sole structure for an article of footwear having a heel region, a midfoot region, and a forefoot region, the sole structure comprising: 
a midsole formed from a polymeric foam material; 
a ground contacting outsole surface; and 
a cushioning system disposed between the midsole and the ground contacting outsole surface, the cushioning system including: 
a non-foamed polymeric plate that has a cantilever fold at a posterior end and extends an integrally connected upper plate and a lower plate that are provided in a transversely spaced relationship, wherein the joint region is provided within or posterior to the heel region, and wherein each of the upper plate and the lower plate 
a midfoot fluid-filled chamber provided between the upper plate and the lower plate within the midfoot region, the midfoot fluid-filled chamber 4S/N 16/825,746Atty Dkt No. NK1603 / 190015US02comprising at least a first polymeric barrier fused with a second polymeric barrier to define a internal void therebetween, and wherein the midfoot fluid-filled chamber is adhered to at least one of the upper plate and the lower plate; 
a forefoot fluid-filled chamber provided between the upper plate and the lower plate within the forefoot region, the forefoot fluid-filled chamber comprising at least a first polymeric barrier fused with a second polymeric barrier to define a internal void therebetween, and wherein the forefoot fluid- filled chamber is adhered to at least one of the upper plate and the lower plate.  
14. (Currently Amended) A sole structure for an article of footwear having a heel region, a midfoot region, and a forefoot region, the sole structure comprising: 
a midsole formed of a foamed polymer; 
a ground contacting outsole surface; and 
a cushioning system disposed between the midsole and the ground contacting outsole surface, the cushioning system including: 
a non-foamed polymeric plate that has a cantilever fold at a posterior end and extends integrally connected upper plate and a lower plate that are provided in a transversely spaced relationship, wherein the joint region is provided within or posterior to the heel region, and wherein each of the upper 6S/N 16/825,746Atty Dkt No. NK1603 / 190015US02plate and the lower plate extend from the joint region across a portion of the heel region, the midfoot region and the forefoot region; 

at least two laterally arranged fluid-filled chambers provided between the upper plate and the lower plate within the forefoot region of the cushioning system, the at least two laterally arranged fluid-filled chambers including: 
a lateral forefoot fluid-filled chamber and a medial forefoot fluid-filled chamber, the lateral forefoot fluid-filled chamber being positioned between a lateral edge of the sole structure and the medial forefoot fluid-filled chamber, and the medial forefoot fluid-filled chamber being positioned between a medial edge of the sole structure and the lateral forefoot fluid-filled chamber; and 
wherein each of the lateral forefoot fluid-filled chamber and the medial forefoot chamber are adhered to both the upper plate and the lower plate; and 
wherein each of the at least two vertically stacked fluid-filled chambers, the lateral forefoot fluid-filled chamber and the medial forefoot fluid-filled chamber respectively comprise at least a first polymeric barrier fused with a second polymeric barrier to define a internal void therebetween.  
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are allowed over the prior art of record as none of them, alone or in combination, disclose an article of footwear with a sole having a non-foamed polymeric plate that has a cantilever fold at a posterior end and extends through a joint region to form an integrally connected upper plate and a lower plate that are provided in a transversely spaced relationship, wherein the joint region is provided within or posterior to the heel region, and wherein each of the upper 6S/N 16/825,746Atty Dkt No. NK1603 / 190015US02plate and the lower plate extend from the joint region across a portion of the heel region, the midfoot region and the forefoot region; a midfoot fluid-filled chamber provided between the upper plate and the lower plate within the midfoot region, the midfoot fluid-filled chamber comprising at least a first polymeric barrier fused with a second polymeric barrier to define a internal void therebetween, and wherein the midfoot fluid-filled chamber is adhered to at least one of the upper plate and the lower plate; and a forefoot fluid-filled chamber provided between the upper plate and the lower plate within the forefoot region, the forefoot fluid-filled chamber comprising at least a first polymeric barrier fused with a second polymeric barrier to define a internal void therebetween, and wherein the forefoot fluid-filled chamber is adhered to at least one of the upper plate and the lower plate. The closest prior art is Kilgore US 5343639, Kita US 20060137227, Hurd US 20090178303, Aveni US 20100107444, and Connell US 20180213886. Kilgore does not teach that each of the upper 6S/N 16/825,746Atty Dkt No. NK1603 / 190015US02plate and the lower plate extend from the joint region across a portion of the heel region, the midfoot region and the forefoot region. Kita does not teach a midfoot fluid-filled chamber provided between the upper plate and the lower plate within the midfoot region, the midfoot fluid-filled chamber comprising at least a first polymeric barrier fused with a second polymeric barrier to define a internal void therebetween. Hurd does not teach plate that has a cantilever fold at a posterior end and extends through a joint region to form an integrally connected upper plate and a lower plate that are provided in a transversely spaced relationship. Aveni does not teach a midfoot fluid-filled chamber provided between the upper plate and the lower plate within the midfoot region. Connell does not teach a polymeric plate that has a cantilever fold at a posterior end and extends through a joint region to form an integrally connected upper plate and a lower plate that are provided in a transversely spaced relationship. Modifying Kilgore, Kita, Hurd, Aveni, and Connell to have . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732